FILED
                            NOT FOR PUBLICATION                              NOV 02 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHRIS CONNOLLY,                                   No. 10-70757

               Petitioner - Appellant,            Tax Ct. No. 10487-08

  v.
                                                  MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Chris Connolly, an attorney, appeals pro se from the Tax Court’s order

granting the Commissioner of Internal Revenue’s motion to dismiss Connolly’s

petition contesting a notice of deficiency concerning income tax liabilities for tax

years 2004 and 2005. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion a Tax Court’s decision to deny a motion to

continue, Woods v. Saturn Distribution Corp., 78 F.3d 424, 427 (9th Cir. 1996),

and to dismiss a case for lack of prosecution, Edelson v. Comm’r, 829 F.2d 828,

831 (9th Cir. 1987). We affirm.

       The Tax Court did not abuse its discretion in denying Connolly’s untimely

motion to continue because Connolly had ample opportunity to collect necessary

documents, including receiving a prior continuance, and had been warned that she

was required to be prepared at trial. See Woods, 78 F.3d at 427 (decision to deny a

continuance will not be reversed except upon a showing of clear abuse); see also

Tax Ct. R. 133 (continuance motions will be granted only in exceptional

circumstances, and those filed within 30 days of trial are generally considered

dilatory).

       The Tax Court did not abuse its discretion in dismissing Connolly’s petition

for failure to prosecute because Connolly was unwilling to enter into a stipulation,

to provide necessary documentation to the Commissioner or the court before or

during trial, or to proceed with her case at trial. See Tax Ct. R. 123(b); Edelson,

829 F.2d at 831 (Tax Court did not abuse its discretion in dismissing taxpayers’

petitions for failure to prosecute where taxpayers had, among other things, failed to

produce records, to stipulate, and to appear for trial); see also Noli v. Comm’r, 860


                                           2                                    10-70757
F.2d 1521, 1527 (9th Cir. 1988) (a case may properly be dismissed for lack of

prosecution although the petitioner has appeared).

      Connolly’s remaining contentions, including those concerning the statute of

limitations, are unpersuasive.

      AFFIRMED.




                                         3                                  10-70757